DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1. 	The prior art, U.S. Pubs No. 2014/0239423, teaches a microelectromechanical systems (MEMS) structure comprising: a MEMS substrate with a moveable element arranged over an SOI monocrystalline substrate, but the prior art is silent with respect to a microelectromechanical systems (MEMS) structure comprising: an epitaxial layer overlying the MEMS substrate, wherein the epitaxial layer has a higher doping concentration than the MEMS substrate; and a plurality of contacts overlying the epitaxial layer, wherein a first subset of the plurality of contacts overlies the moveable element, wherein the plurality of contacts respectively has an ohmic contact with the epitaxial layer.
2.	The prior art, U.S. Pubs No. 2014/0239423, teaches a microelectromechanical systems (MEMS) structure comprising: a MEMS substrate with a moveable element arranged over an SOI monocrystalline substrate, but the prior art is silent with respect to an integrated chip comprising: a dielectric layer overlying a first substrate; a second substrate overlying the dielectric layer, wherein a cavity is disposed within the first and second substrates, wherein the second substrate comprises monocrystalline silicon, wherein the second substrate comprises a moveable element disposed within the cavity; a plurality of alignment marks overlying the first substrate; an epitaxial layer overlying the second substrate, wherein a resistance of the epitaxial layer is less than a resistance of the second substrate; and a plurality of conductive structures overlying the epitaxial layer, wherein the conductive structures are respectively laterally offset from the alignment marks by one or more non-zero distances.
3.	The prior art, U.S. Pubs No. 2014/0239423, teaches a microelectromechanical systems (MEMS) structure comprising: a MEMS substrate with a moveable element arranged over an SOI monocrystalline substrate, but the prior art is silent with respect to an integrated chip comprising: a first substrate comprising a plurality of alignment marks; a second substrate disposed along the first substrate, wherein the first and second substrates respectively comprise monocrystalline silicon, wherein the second substrate comprises a moveable element; an epitaxial layer disposed along the second substrate, wherein the epitaxial layer has a higher doping concentration than the first substrate and the second substrate, wherein a cavity is defined between an upper surface of the first substrate and a top surface of the epitaxial layer, wherein the epitaxial layer directly overlies the moveable element, and wherein the moveable element is disposed within the cavity; and a plurality of conductive contacts disposed along the top surface of the epitaxial layer, wherein the conductive contacts respectively have an ohmic contact with the epitaxial layer, wherein at least one of the plurality of conductive contacts directly overlies the moveable element, and wherein the plurality of conductive contacts is laterally offset from the plurality of alignment marks.
4.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        6/15/22